—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 1994, which ruled, inter alia, that claimant was ineligible to receive unemployment insurance benefits because he received employer-funded pension benefits.
After being laid off from his job as an iron worker, claimant received $2,100 per month from a union pension fund. The Board found claimant ineligible for unemployment insurance benefits because he received employer-funded pension benefits which exceeded his benefit rate. Claimant argues that he contributed to his pension by working and that, therefore, he should not be deemed ineligible to receive benefits. Inasmuch as the evidence established that claimant’s employer made the monetary contributions to the pension fund and that claimant received more in pension benefits than his benefit rate, substantial evidence supports the Board’s decision that claimant was ineligible for benefits.
Cardona, P. J., Mikoll, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.